Name: 81/244/EEC: Council Decision of 9 April 1981 appointing a full member and an alternate member of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-25

 Avis juridique important|31981D024481/244/EEC: Council Decision of 9 April 1981 appointing a full member and an alternate member of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 113 , 25/04/1981 P. 0050 - 0050****( 1 ) OJ NO L 185 , 9 . 7 . 1974 , P . 15 . COUNCIL DECISION OF 9 APRIL 1981 APPOINTING A FULL MEMBER AND AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 81/244/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 27 JUNE 1974 ON THE SETTING UP OF AN ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 23 NOVEMBER 1978 APPOINTING THE FULL MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD ENDING ON 22 NOVEMBER 1981 , WHEREAS ONE FULL MEMBER ' S SEAT AND ONE ALTERNATE MEMBER ' S SEAT IN THE GOVERNMENT REPRESENTATIVES ' CATEGORY ON THE AFOREMENTIONED COMMITTEE HAVE BECOME VACANT FOLLOWING THE RESIGNATIONS OF DR WINK AND MR LIGTERINGEN , NOTIFIED TO THE COUNCIL ON 19 MARCH 1981 , HAVING REGARD TO THE CANDIDATES PROPOSED ON 19 MARCH 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR E . H . SICCAMA IS HEREBY APPOINTED A FULL MEMBER AND DR A . WINK AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK IN PLACE OF DR WINK AND MR LIGTERINGEN FOR THE REMAINDER OF THEIR TERM OF OFFICE , WHICH RUNS UNTIL 22 NOVEMBER 1981 . DONE AT LUXEMBOURG , 9 APRIL 1981 . FOR THE COUNCIL THE PRESIDENT D . F . VAN DER MEI